Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 4, 6-9, 11, 12, 14, 15 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al(2018/0098854, hereinafter Allen).
Claim 1 – Allen teaches at least one tissue ingrowth cover -220- configured to be disposed between a penile prosthesis -262- and an interior wall of a neophallus, when the penile prosthesis is implanted within the neophallus, see paragraph [0276].  
Wherein the at least one tissue ingrowth cover -220- includes a first tissue ingrowth cover -232A- configured to be disposed over at least a first portion of a first cylinder, and a second tissue ingrowth cover -232B- configured to be disposed over at least a second portion of a second cylinder, see paragraph [0285].  Allen further teaches a third portion of the implantable prosthesis is devoid of a tissue ingrowth cover, elements -32-, -48-, -30- and -28-.
Claim 3 - wherein the at least one tissue ingrowth cover -232B- is integral with the penile prosthesis -262-, when the penile prosthesis -262- is positioned within the cover -232B-.  
Claim 4 – Allen teaches a first cylinder -262- and a second cylinder -262-, see figure 27, of the penile prosthesis.   
Claim 6 – Allen teaches the first tissue ingrowth cover is configured to be disposed at a proximal end of the penile prosthesis, the cover portion -232A- covers the entire prosthesis.

Claim 8 - the first tissue ingrowth cover -232A- is configured to be disposed at a distal end of the penile prosthesis, the cover covers the entire penile prosthesis.
Claim 9 – Allen teaches the first tissue ingrowth cover is formed using porous plastic, polyester mesh, paragraph [0279].
Claims 11 and 12 – Allen teaches the first tissue ingrowth cover is blended with non-tissue ingrowth material, silicone as set forth in paragraph [0272], wherein a silicone device is provided with the cover that is adapted to reduce or distribute pressure applied inside the cover.  The claim includes the term blended which is considered a broad term which include “used with”, “combination with” or “mixed with” among others.
Claim 14 – Allen teaches a single inflatable member -262- of the penile prosthesis that is covered at least partially by the first tissue ingrowth cover.
Claim 15 - Allen teaches a method of implanting an implantable device -262- for penile construction, the method including: disposing a first tissue ingrowth cover -232a- over at least a portion of a penile prosthesis -262-, disposing a second tissue ingrowth cover -232b- over at least a portion of a penile prosthesis -262-, see figure 27; and implanting the penile prosthesis with the first and second covers within a neophallus, with the tissue ingrowth covers positioned between the penile prosthesis and an interior wall of the neophallus, see paragraphs [0283] through [0290].   Allen further teaches a 
Claim 18 – Allen teaches a penile prosthesis, figure 27, device including at least one inflatable member -262-, and a pump assembly -266-, -268- and -264-  for inflating the at least one inflatable member -262-; and at least one tissue ingrowth cover -220-,   -232A- configured to be disposed between the at least one inflatable member -262- and an interior wall (not shown) of a neophallus, when the at least one inflatable member is implanted within the neophallus, see paragraphs [0285] through [0290].  Allen further teaches a third portion of the implantable prosthesis is devoid of a tissue ingrowth cover, elements -32-, -48-, -30- and -28-.

Claim 20 – Allen teaches the first tissue ingrowth cover -232A- disposed at a proximal end of the at least one inflatable member -262-, and a second tissue ingrowth cover -232b- disposed at a distal end of the at least one inflatable member -262-, the cover of Allen covers the entire implant -262-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (2018/0098854) in view of Shamie(6,416,776).
Claim 10 – Allen teaches the first tissue ingrowth cover is formed using a variety of material as set forth in paragraph [0279] but not one or more animal biologic tissues including one or more of: cadaveric bone, collagen, bovine pericardium, or porcine dermis.
Shamie teaches a sack for implantation into the body requiring tissue ingrowth, applicant’s attention is invited to column 2 line 53 through column 3 line 4.
Allen sets forth polyester as one possible material, Shamie teaches polyester and collagen composites as equivalents for making a tissue ingrowth woven/mesh covers.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select any known equivalents from a limited list of material to make the cover, the selection of composites of collagen from the list of Shamie would have been an ordinary design expedient to one of ordinary skill in the medical arts.  
Such a combination would produce predictable result of a cover of Allen formed from a composite of collagen as selected from a limited list from Shamie and have a . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (2018/0098854) in view of Darois et al (2005/0085924, hereinafter Darois).
Claim 13 – Allen teaches a device as claimed but does not teach the first cover blended with one or more anti-microbials.
Darois teaches a prosthesis for implant into a patient see paragraphs [0013] through [0014], the prosthesis including tissue ingrowth properties and an added amount of antimicrobial to reduce the chances of infection while allowing for tissue ingrowth, see paragraphs [0014] and [0015].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide the cover of Allen with an effective amount of antimicrobials as taught by Darois to provide the benefit of reducing the changes of an infection while still providing the required amount of tissue ingrowth as taught by Darois.
Such a combination would produce predictable results of the cover of Allen including antimicrobials and have a high expectancy of success because Darois has determine that a combination of antimicrobials and tissue ingrowth can be effective. 

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791